Exhibit 99.1 For Immediate Release Insys Therapeutics Reports Second Quarter 2017 Results PHOENIX, Ariz. — August 3, 2017— Insys Therapeutics, Inc. (NASDAQ: INSY) ("INSYS" or "the Company") today announced financial results for the three-month period ended June 30, 2017. Highlights of and subsequent to the second quarter of 2017 include: • Total net revenue was $42.6 million, compared to $69.2 million for the second quarter of 2016; • Net loss totaled $8.2 million, or ($0.11) per basic and diluted share, compared to net income of $6.0 million, or $0.08 per basic and diluted share, for the second quarter of 2016; • Appointed Andrew G. Long, a seasoned finance executive with three decades of experience in the life sciences, bio-pharma and industrial sectors, as Chief Financial Officer; • Further strengthened management team adding four key pharmaceutical industry veterans in leadership positions; and • SYNDROS™ (dronabinol oral solution) (CII), the first and only FDA-approved liquid dronabinol, is now available for health care professionals to prescribe and stocked with most major wholesalers for retail pharmacy ordering or through the INSYS Specialty Pharmacy Network. “I am encouraged by our progress since joining Insys in April.In addition to building and strengthening the Company’s management team, we have launched SYNDROS, the second product developed and commercialized by Insys.We continue to advance our R&D pipeline, including the cannabinoid and sublingual spray platforms, and expect to file at least one New Drug Application with the FDA each year for the next five years,” said Saeed Motahari, President and Chief Executive Officer of Insys Therapeutics. Second Quarter 2017 Financial Results Net revenue for the second quarter of 2017 was $42.6 million, compared to $69.2 million for the second quarter of 2016. The results reflect a decline in Subsys® (fentanyl sublingual spray) prescription volumes due to softness in overall demand in the TIRF category. Gross margin was 91% for both the second quarter of 2017 and 2016. Sales and marketing expense was $13.3 million during the second quarter of 2017, or 31% of net revenue, compared to $19.7 million, or 28% of net revenue, for the second quarter of 2016. Research and development expense decreased to $14.1 million for the second quarter of 2017, compared to $22.9 million for the second quarter of 2016, reflecting the timing of new product development costs. General and administrative expense increased to $17.1 million for the second quarter of 2017 from $13.9 million for the second quarter of 2016. Charges related to litigation award and government settlements were $4.5 million for the second quarter of 2017 and represent an estimated potential settlement with the State of Illinois. Income tax benefit was $1.7 million for the second quarter of 2017, compared to income tax expense of $668,000 during the second quarter of 2016. Net loss for the second quarter of 2017 was $8.2 million, or ($0.11) per basic and diluted share, compared to net income of $6.0 million, or $0.08 per basic and diluted share, for the second quarter of 2016. Non-GAAP adjusted net income for the second quarter of 2017 was $1.9 million, or $0.03 per diluted share, compared to non-GAAP adjusted net income of $9.5 million, or $0.13 per diluted share, in the prior-year quarter. The reconciliation of net income to non-GAAP adjusted net income is included at the end of this press release. Conference Call
